Exhibit 10.2

 

SECURITIES PURCHASE AGREEMENT

 

DOCUMENT SPA-8292013

 

This Securities Purchase Agreement (this “Agreement”) is dated as of August 29,
2013, between Location Based Technologies, Inc., a Nevada corporation (the
“Company”) and David Meyers (the “Purchaser”) (referred to collectively herein
as the “Parties”).

 

WHEREAS, the Company desires to sell and Purchaser desires to purchase a
Promissory Note due, subject to the terms therein, on August 13, 2013, issued by
the Company to the Purchaser, in the form of Exhibit A attached hereto (the
“Note”) as set forth below;

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the Company and the Purchaser agree as follows:

 

ARTICLE I   PURCHASE AND SALE

 

1.1     Purchase and Sale. Upon the terms and subject to the conditions set
forth herein, the Company agrees to sell, and the Purchaser agrees to purchase
the Note for aggregate principal amount of Five Hundred Thousand Dollars
($500,000) (the “Purchase Price”), and the Company shall deliver to the
Purchaser the Note and any other documents or agreements related to this
transaction.

 

1.2     Effective Date. This Agreement will become effective only upon
occurrence of the three following events: execution of this Agreement by both
Parties, the execution of the Note by both Parties, and the delivery of the
Purchase Price by the Purchaser to the Company.

 

ARTICLE II LOAN

 

2.1     Transaction. The Company represents and warrants to the Purchaser as
follows:

 

2.1.2.     The Company intends to repay the Note or Notes prior to their
maturity using the proceeds from additional financings or Company profits;

 

2.1.3.     The Purchaser shall have the right but not the obligation to convert
all or part of the Note into shares of the Company’s common stock at a price of
$0.20 per share by giving the notice to the Company in writing of its intent to
convert all or part of the Note prior to the maturity date of the Note.

 

2.1.4      The loan shall be secured by a first position lien on the assets of
the Company which are unencumbered, and a second or third position lien on the
assets which are currently encumbered.

 

ARTICLE III   MISCELLANEOUS

 

3.1     Successors and Assigns. This Agreement may not be assigned by either
Party. Nothing in this Agreement, express or implied, is intended to confer upon
any party, other than the parties hereto or their respective successors, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

 

3.2     Reservation of Authorized Shares. As of the effective date of this
Agreement and for the remaining period during which the Note is outstanding, the
Company will reserve from its authorized and unissued common stock a sufficient
number of shares to provide for the issuance of common stock upon the full
conversion of the Note. The Company represents that upon issuance, such shares
will be duly and validly issued, fully paid and non-assessable. The Company
agrees that its issuance of the Note constitutes full authority to its officers,
agents and transfer agents who are charged with the duty of executing and
issuing shares to execute and issue the necessary shares of common stock upon
the conversion of the Note. No further approval or authority of the stockholders
or the Board of Directors of the Company will be required for the issuance and
sale of the Note to be sold by the Company as contemplated by the Agreement or
for the issuance of the shares contemplated by the Note.

 

 
1

--------------------------------------------------------------------------------

 

 

3.3     Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of California, without regard
to the principles of conflict of laws thereof. Any action brought by either
party against the other concerning the transactions contemplated by this
Agreement shall be brought only in the state courts of California or in the
federal courts located in Orange County, in the State of California. Both
parties and the individuals signing this Agreement agree to submit to the
jurisdiction of such courts.

 

3.4     Delivery of Process by Purchaser to Company. In the event of any action
or proceeding by the Purchaser against the Company, and only by Purchaser
against the Company, service of copies of summons and/or complaint and/or any
other process which may be served in any such action or proceeding may be made
by Purchaser via U.S. Mail, overnight delivery service such as FedEx or UPS,
email, fax, or process server, or by mailing or otherwise delivering a copy of
such process to the Company at its last known address or to its last known
attorney as set forth in its most recent SEC filing.

 

3.5     Notices. Any notice required or permitted hereunder must be in writing
and either be personally served, sent by facsimile or email transmission, or
sent by overnight courier. Notices will be deemed effectively delivered at the
time of transmission if by facsimile or email, and if by overnight courier the
business day after such notice is deposited with the courier service for
delivery.

 

3.6     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of this
Agreement may be effected by email.

 

3.7     Expenses. The Company and the Purchaser shall pay all of their own costs
and expenses incurred with respect to the negotiation, execution, delivery and
performance of this Agreement. In the event any attorney is employed by either
party to this Agreement with respect to legal or equitable action, arbitration
or other proceeding brought by such party for the enforcement of this Agreement
or because of an alleged dispute, breach, default or misrepresentation in
connection with any of the provisions of this Agreement, the prevailing party in
such proceeding will be entitled to recover from the other party reasonable
attorneys’ fees and other costs and expenses incurred, in addition to any other
relief to which the prevailing party may be entitled.

 

3.8     Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.

 

*     *     *

 

 

 

 

 

 

 

 

 

{Signature Page to Follow}

 

 

 
2

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
August 29, 2013.

 

 

 

COMPANY:

 

LOCATION BASED TECHNOLOGIES, INC.

 

 

By: ____________________________

David M. Morse

Chief Executive Officer

 

Date:     August 29, 2013

 

 

 

 

 

PURCHASER:

 

 

By: __________________________

        David Meyers     

 

Date:     August 29, 2013

 

 

3 